Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response, filed June 29, 2021, canceling claims 1-47, amending claims 48 and 59 and adding new claim 63 is acknowledged and has been entered.  Claims 48-63 are pending and will be examined.

Previous Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 48-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-10, 13, 17-18, 21-22, 24-25, 27, 42, 45 and 47 of U.S. Patent No. 10,316,358 (‘358 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical, they are not the same.  The claims of the ‘358 patent render the instant claims not patent eligible because the limitations of the instant claims are rearranged compared to the claims of the ‘358 patent.
For example, claim 48 of the instant application covers portions of claims 1, 8, 18, 24 and 42 of the ‘358 patent. The dependent claims of the instant application also include almost identical limitations compared to the ‘358 patent.  For example, the limitations of instant claim 50-52 which include features of the upper denaturation temperature and the lower annealing .

Claims 48-52, 54-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 7-8, 11, 15-19, 25, 30, 42-43, 45 and 47 of U.S. Patent No. 9,428,781 (‘781 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical, they are not the same.  The claims of the ‘781 patent render the instant claims not patent eligible because the limitations of the instant claims are rearranged compared to the claims of the ‘781 patent.
For example, claim 48 of the instant application covers portions of claims 1, 8, 18, 25 and 30 of the ‘781 patent. The dependent claims of the instant application also include almost identical limitations compared to the ‘781 patent.  For example, the limitations of instant claim 50-52 which include features of the upper denaturation temperature and the lower annealing temperature, correspond to claims 5-7 of the ‘781 patent.  Further, the length of 1000 bp (instant claim 54), the binding locations of the primers (instant claim 55), and the melting temperature of the primers (claim 56) correspond to claims 11, 42 and 43 of the ‘358 patent.  Each of the dependent claims correspond to claims of the ‘781 patent and therefore the claims are not patent eligible.

Response to Arguments
Applicant’s arguments, see p 6-7, filed June 29, 2021, with respect to the rejection over Wang in view of Ralser have been fully considered and are persuasive.  The ground of rejection has been withdrawn. 

Claims 48-63 are free of the art but are not in condition for allowance because the claims stand rejected for other reasons in the double patenting rejections recited above.  The rejections have not been held in abeyance and for the rejections to be overcome a terminal disclaimer must be filed.
The claims are in condition for allowance because none of the prior art teaches or suggests a method of amplification with a range of temperatures within the range, as claimed.


Conclusion
No claims are allowed.  All claims stand rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637